DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14d" and "14" have both been used to designate “touchscreen material”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opposing upper edges of the trunk portion” (claim 1) must be shown or the feature(s) canceled from the claim(s).  Examiner suggests adding reference numerals and leading lines that identify the supposed opposing upper edges, and amending the Specification accordingly to define the reference numerals.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: 
In the last line of the Abstract, Examiner suggests changing “expose” to “exposure”.  Examiner suggests the same edit in line 1 of Page 2 of the Specification.
In lines 8-9 of Page 5 of the Specification, Examiner suggests changing “electrically conductivity” to “electrical conductivity”
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 5: Examiner suggests reciting “a respective mitten” instead of “a mitten”.  
Claim 2, line 2: Examiner suggests reciting “respective hands” instead of “the hands”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 (and claims 2-5 at least due to dependency from independent claim 1) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “two branch portions may extend away from each other” (emphasis added).  The term “may” is unclear, as it implies that the branch portions aren’t required to extend away from other, but merely “may” extend away from each other, such as being optional.  Correction is required.  Examiner suggests “two branch portions that extend away from each other”, and will interpret the limitation as such, for purposes of examination.
Further regarding claim 1, Applicant recites “a touchscreen material”.  The metes and bounds of this limitation are unclear because touchscreens are typically formed of a hard polymer or glass, which does not appear to be the type of material Applicant intends to mean when they recite “a touchscreen material”.  Correction is required.  Examiner suggests reciting “a conductive material configured to engaging with a touchscreen”, since the Specification discloses that the touchscreen material provides [electrical] conductivity.  For purposes of examination, any material with at least some degree of conductivity will be deemed to meet the limitation of “touchscreen material”.
Regarding claim 3, Applicant recites “wherein each branch portion has an asymmetrical oval shape dimensioned to be at least twice as wide as that of the human wearer”.  First, the term “asymmetric oval” is confusing and contradictory 
Regarding claim 6, Applicant recites “a combination travel cloak and travel pouch, comprising: a travel pouch having a flap movable among a closed condition, a partially open condition and an open condition providing a main pocket for storing the travel cloak of claim 5 in a stowed condition”.  This claim makes reference to the travel cloak of claim 5, but does not actually positively recite a travel cloak within the body of the claim.  The only structure recited in the body of the claim is a travel pouch, and then various details further defining the travel pouch.  Accordingly, claim 6 is deemed to not require any of the particulars of claims 1-5 (i.e. claim 5 depends from all of claims 1-4), only that the travel pouch be capable of fitting within the main pocket of the travel pouch.  Correction is required.  If Applicant intends for claim 6 to require the presence of the travel cloak of claim 5, then Examiner suggests: “a combination of a travel cloak and a travel pouch, comprising: the travel cloak of claim 5; a travel pouch having a flap movable among a closed condition, a partially open condition and an open to not require the presence of the travel cloak of claim 5 (but, instead, a generic travel cloak), then Examiner suggests: “a combination of a travel cloak and a travel pouch, comprising: a travel cloak; and a travel pouch having a flap movable among a closed condition, a partially open condition and an open condition providing a main pocket for storing the travel cloak of claim 5 in a stowed condition” (Examiner notes that the italicized language would not further structurally define the particular size of the main pocket in any patentably distinguishing sense because it merely refers to the travel cloak of claim 5 without ever defining any size/volume dimensions by which to determine whether a particular pocket could fit the travel cloak of claim 5 therewithin).  For purposes of examination, Examiner is interpreting claim 6 as meaning the same as the latter suggestion above.  However, Examiner further notes that prior art will be applied against both of the above-identified scenarios, in the interest of compact prosecution, as explained below.
An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (US 2013/0239290), as evidenced by NPL references to “Electrical Engineering” URL=[https://electronics.stackexchange.com/questions/329715/can-a-textile-fiber-cause-an-electrical-short] (hereinafter referred to as “NPL-Rayon”) and “Department of Physics - University of Illinois-Champaign” URL=[https://van.physics.illinois.edu/qa/listing.php?id=29822&t=electrical-conductivity-of-silk#:~:text=Silk%20isn't%20a%20great,it%20has%20significant%20electrical%20conductivity.] (hereinafter referred to as “NPL-Silk”).
Regarding independent claim 1, Rossi discloses a travel cloak (Figs. 1 and 10 of Rossi; the towel #20 is a type of “cloak” inasmuch as the cloak has been defined in the claims; the towel is capable of being used by someone traveling; Examiner notes that the adjective term “travel” is deemed an intended use limitation that does not further structurally define the claimed device in any patentably distinguishing sense), comprising: a sheet of material (fabric panel #22 is a sheet of material) defined by a portion and two branch portions [that] extend away from each other (see annotated Fig. 1 below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Applicant has not defined any specific boundary limitations within the sheet of material pertaining to where the trunk portion and branch portions begin and terminate; Examiner notes that the identified “portions” could potentially be identified by different areas, and the portions’ identified boundaries are not limited to the manner in which the figure has been annotated, absent further distinguishing limitations in the claim) along opposing upper edges of the trunk portion (on each side of the hood #36 is an upper edge of the trunk portion, wherein the branch portions extend from and along those respective upper edges of the trunk portion); a mitten provided along an inner surface of each branch portion (pockets #46 each are a type of “mitten”, inasmuch as the mitten has been structurally defined in the claim; Rossi teaches that the pockets are for “accepting the hands of the user” (Para. 0037); the pockets #56 are on the interior surface #24 of the fabric panel #22), wherein each mitten defines at least one hand-receiving opening along said inner surface (the top end of the pockets #56 respectively define at least one hand-receiving opening (Para. 0037); Fig. 10 shows other objects as being potentially held within the pockets, further providing proof of the open top end of each pocket); and a touchscreen material (Rossi teaches that the towel can be made of various types of fibers/fabrics, including using silk and rayon (Para. 0042); as evidenced by NPL-Silk cited in the section heading above, silk has some degree of electrical conductivity when in the presence of humidity, which indicates that if portion of an outer surface of each mitten (since the towel is formed of any of the disclosed materials, then the “touchscreen material” (i.e. silk, rayon, or even cotton) would be integrated along a distal “portion” of each pocket’s outer surface).

    PNG
    media_image1.png
    665
    867
    media_image1.png
    Greyscale

Regarding claim 2, Rossi discloses that both mittens are dimensioned and adapted to engage the hands of a human wearer of the travel cloak, by way of the at least one hand-receiving opening (as noted above, the pockets #56 are disclosed to be able to accept the hands of the user through the top opening; Examiner notes that claim 2 does not further structurally define the claimed invention in any patentably distinguishing sense).
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leek (US 2017/0258148).
Regarding claim 6 (see the 35 U.S.C. 112(b) rejection of claim 6 above, wherein claim 6 is being treated presently as an independent claim that does not positively require the particulars of the subject matter of claim 5, since claim 6 merely recites the functional language of a main pocket “for storing the travel cloak of claim 5 in a stowed condition”; the phrase “for storing” does not positively require the presence of the travel cloak of claim 5, only capability of storing the travel cloak of claim 5), Leek discloses a combination travel cloak and travel pouch (#12; cape #14 is combined with the pouch #12 (Fig. 4 shows a stowed condition, Fig. 5 shows a non-stowed condition), wherein the cape is a type of cloak and both the pouch and cape are capable of being used during travel), comprising: a travel pouch (#12) having a flap (Fig. 2 shows pouch #12 in an open condition, one of the sides constitutes a flap, generally where #16 and #12 are pointing in Fig. 2) movable among a closed condition, a partially open condition and an open condition (Fig. 1 shows a closed condition, Fig. 2 shows an open condition; since closure fastener #18 can be a zipper (Para. 0015), then the pouch is capable of being in a partially open condition, since the zipper pull(s) can be located anywhere intermediate from the ends of the closure #18) providing a main pocket (Fig. 2 shows the interior of the pouch, which defines a main pocket thereof) for storing the travel cloak of claim 5 in a stowed condition (the pocket of the pouch is capable of storing what is deemed a hypothetical travel cloak of claim 5 therein; as explained above, the travel cloak is not deemed to be required structure in claim 6, with respect to this particular section’s interpretation of the claim, as best as can be understood; Examiner notes that the pouch #12 exists even when the remainder of the cape #14 is not stored therein, and the hypothetical travel cloak of claim 5 would at least be capable of being stored within the pouch when the cape #14 is in the non-stowed condition of Fig. 5, for example, since the pouch would be vacant).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rossi (and as evidenced by NPL-Silk and NPL-Rayon), as applied to claims 1 and 2 above.
Regarding claim 3, Rossi teaches all the limitations of claims 1 and 2, as set forth above, and teaches that each branch portion has an asymmetrical oval shape (see annotated Fig. 1 above, which identifies branch portions that have an asymmetrical oval shape, as best as this limitation can be understood (see 35 U.S.C. 112(b) rejection of claim 3 above)), but is silent to disclosing the dimensions of the towel (i.e. cloak) or the towel’s constituent parts (i.e. including the branch portions), and it cannot be determined whether the branch portions are dimensioned to be at least twice as wide as that of the human wearer, especially since Applicant has not defined any particular dimension considered to be the measured quantitative width of a particular human wearer.  Although, when viewing Fig. 10 of Rossi, if the illustrated user is an adult, then it would be reasonable to expect a child to also be capable of using the towel, wherein it would also be reasonable to expect a child to exist in relation to an adult, wherein the child is In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (and as evidenced by NPL-Silk and NPL-Rayon) as applied to claims 1-3 above, and further in view of Yagodnik (USPN 2,486,584).

Yagodnik teaches a pocket system for garments, which involves a utility pocket #31 with a security pocket #18 attached to the outside surface of the utility pocket, wherein the utility pocket is intended for holding objects of little value, and the security pocket is intended to holding objects that would require more protection from theft, the protection coming from a closeable flap #26 via fasteners #14 (Col. 1, Lines 3-15; Col. 2, Lines 21-32; Figs. 1-3 of Yagodnik).
Rossi and Yagodnik teach analogous inventions in the field of pockets for wearables.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an instance of Yagodnik’s security pocket to the outer surface of each of Rossi’s pockets #56 (i.e. mittens) in order to provide an additional pocket for storage of valuable items that can be more securely stored with less likelihood to be stolen or lost from the items falling out, due to the presence of the flap and fasteners, as taught by Yagodnik.  As a result of the modification, the towel #20 (i.e. travel cloak) would further comprise one or more mitten pockets on said outer surface of each mitten (via the added security pockets #18 from Yagodnik, as explained above).
Regarding claim 5, the modified device of Rossi (i.e. Rossi in view of Yagodnik, and as evidenced by NPL-Silk and NPL-Rayon, as noted above) is disclosed such that the towel #20 (i.e. cloak) further comprises a hood (#36) attached along a perimeter of .
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (and as evidenced by NPL-Silk and NPL-Rayon) and Yagodnik as applied to claims 1-5 above, and further in view of Masters (USPN 5,676,296).
Regarding claim 6, the modified device of Rossi (i.e. Rossi in view of Yagodnik, and as evidenced by NPL-Silk and NPL-Rayon, as explained above) is disclosed to teach the travel cloak of claim 5, as set forth above, but Rossi does not teach a combination travel cloak and travel pouch, comprising: a travel pouch having a flap movable among a closed condition, a partially open condition and an open condition providing a main pocket for storing the travel cloak of claim 5 in a stowed condition.  Rossi does teach that its towel can be folded/rolled up to be held within the hood, however (see Figs. 4-9 of Rossi).
Masters teaches a beach luggage container (i.e. travel pouch) that has a flap (rear panel #14 is a type of a flap) movable among a closed condition (second zipper #28 is a fastener that is capable of being completely closed (i.e. the zipper pull is located at a first end along the zipper components of #28 such that the entire length of the zipper is fastened together)r), a partially open condition (the zipper pull is capable of being located at a point intermediate between the two ends of the zipper, such that the rear panel would be in a partially opened condition) and an open condition (the zipper pull is capable of being located at a second opposing end of the zipper, such that the rear panel would be in a completely opened condition) providing a main pocket for 
Modified Rossi and Masters teach analogous inventions involving stowing of towels within a compartment.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have provided the beach luggage (i.e. travel pouch) of Masters to be used in combination with the modified towel (i.e. travel cloak) of Rossi in order to allow the user to store the towel within the space of the luggage, as well as to store additional items therein, as is known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0026863 - Cloak-type garment with mittens
US 2012/0276802 - Cloak-type garment with hand pockets/mittens
US 2008/0235848 - Hooded garment with mittens attached to end of branch portions
USPN 5,414,881 - Hooded cloak-type garment with hand pockets/mittens at corners
USPN 2,676,319 - Hooded cloak-type garment with hand pockets on inner surface thereof
USPN D601,327 - Hooded cloak-type garment with hand pockets/mittens at distal ends
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732